        Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 1 of 9                      FILED
                                                                                  2019 Jul-09 PM 02:58
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

NICORIA R. SPENCER,     )
                        )
    Plaintiff,          )
                        )
vs.                     )                      Case No.: 2-19-cv-794-MHH
                        )
ORGANIC HARVEST,        )
FAMILY-OWNED MARKET and )
CAFÉ, et al.,           )
                        )
    Defendants.         )

   MOTION TO DISMISS OR IN THE ALTERNATIVE MOTION FOR
                  SUMMARY JUDGMENT

      COMES NOW, Defendant Organic Harvest, Family Owner Market and Café

(“OH”), and pursuant to pursuant to Fed. R. Civ. P. 12(b)(6) and 56 hereby moves

this Court to dismiss the Complaint of Plaintiff Nicoria R. Spencer (“Plaintiff”). In

support hereof, OH states the following:

                           I.     I NT RO DUCTI ON

      Plaintiff’s Complaint [Doc. 1] and “Order” [Doc. 9] that is an alleged

Amended Complaint fail to properly state a claim for which relief can be granted

and fails to meet the basic pleading requirements mandated by the Federal Rules of

Civil Procedure, Iqbal, Twombly, and their progeny. Even if Plaintiff could sustain



                                           1
           Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 2 of 9




her pleading burden, the claims she has attempted to assert against OH fail as a

matter of law and should be dismissed.

                           II.   LEGAL STANDARD

      A motion to dismiss for failure to state a claim under Fed. R. Civ. P. 12(b)(6)

should be granted when it appears that a plaintiff can prove no set of facts in support

of his claim that would entitle her to relief. See Linder v. Portocarrero, 963 F.2d

332, 334 (11th Cir. 1992). "When considering a motion to dismiss, all facts set forth

in the plaintiff's complaint 'are to be accepted as true and the court limits its

consideration to the pleadings and exhibits attached thereto.''' Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long

County, 999 F.2d 1508, 1510 (11th Cir. 1993)). In order to state a claim for relief,

the Federal Rules of Civil Procedure state that a pleading must contain "a short and

plain statement of the claim showing that the pleader is entitled to relief." Fed. R.

Civ. P. 8(a)(2). The U.S. Supreme Court explained that the purpose of the rule was

to "give the defendant fair notice of what the plaintiff's claim is and the grounds upon

which it rests." Conley v. Gibson, 355 U.S. 41, 47 (1957). While factual allegations

do not have to be detailed, they must contain more than "labels and conclusions;" a

formulaic recitation of the elements of a cause will not do. Bell Atlantic Corporation

v. Twombly, 550 U.S. 544, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)).
                                           2
         Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 3 of 9




                                III.   ARGUMENT
A.    Plaintiff’s Claims Against Defendant OH Should Be Dismissed In Their
      Entirety For Failure To Plead Facts Stating A Plausible Claim For
      Relief.

      Under the U.S. Supreme Court's decisions in Twombly and Iqbal, Plaintiff has

failed to sufficiently plead any causes of action against Defendant OH, and all of

Plaintiffs claims against OH should be dismissed. In Twombly, the Court explained

the requirements of Rule 8(a)(2) in the context of a motion to dismiss pursuant to

Rule 12(b)(6). Twombly, 550 U.S. at 555. Pursuant to Rule 12(b)(6), a court should

dismiss a complaint if the plaintiff fails to proffer "enough facts to state a claim to

relief that is plausible on its face." Id. at 570. To survive dismissal, the complaint's

allegations must plausibly suggest that the plaintiff has a right to relief, raising the

possibility above a speculative level; if they do not, the plaintiff's complaint should

be dismissed. James River Ins. Co. v. Ground Down Eng'g, Inc., 540 F.3d 1270,

1274 (11th Cir. 2008) (citing Twombly, 127 S. Ct. at 1965)). Under the "plausibility"

standard, "the mere metaphysical possibility that some plaintiff could prove some set

of facts in support of the pleaded claims is insufficient; the complaint must give the

court a reason to believe that this plaintiff has a reasonable likelihood of mustering

factual support for these claims." Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d

1174, 1177 (10th Cir. 2007) (emphasis in original).




                                           3
        Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 4 of 9




      The Americans with Disabilities Act (“ADA”) mandates that employers shall

not discriminate against “a qualified individual with a disability because of the

disability of such individual in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation, job training, and

other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).

Thus, a plaintiff must prove that she (1) is disabled, (2) is a qualified individual,

and (3) was subjected to unlawful discrimination because of her disability. Chancey

v. Fairfield Southern Co., Inc., 949 F. Supp. 2d 1177, 1183 (N.D. Ala. 2013) (citing

Hagood v. Auto-Owners Ins. Co., 995 F.2d 1512, 1515 (11th Cir. 1993)).

      The ADA defines a “qualified individual with a disability” as an “individual

with a disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or desires.”

42 U.S.C. § 12112(8). In the present matter, Plaintiff cannot establish a prima facie

case of disability discrimination because she cannot demonstrate that she is a

“qualified individual with a disability” as required under the ADA.

      Plaintiff’s health condition rendered her unable to perform the essential

functions of her job. OH employed Plaintiff as a cashier and stocker, with additional

duties ranging from customer service to cleaning. She openly admitted in text

messages sent to co-Defendant Ms. Maddox that the pain and discomfort caused by

her sickle cell disease was too unbearable for her to even come into work. In fact,


                                          4
           Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 5 of 9




she claimed in one message that the store temperature and the demands of her job

would cause “excruciating pain crises” and indicated in other messages that she had

to go to the hospital.1

        OH informed Plaintiff from the beginning of their relationship of her

employment responsibilities and duties, to which Plaintiff agreed. These were

essential functions of her job. Once it was clear that Plaintiff could not perform

these essential functions due to her condition, OH attempted to accommodate

Plaintiff by allowing her a more flexible schedule (i.e., fewer days worked in a row)

and even moving her to part-time so that her health could recover. Even with these

accommodations, Plaintiff still canceled numerous shifts, often with little or no

notice to OH. As a result, OH had difficulty finding shift replacement(s) for

Plaintiff.     Plaintiff’s condition prevented her from being able to perform any

essential functions of her job, to such as extent that she had to cancel over twenty

(20) shifts during her six months at OH.

        If a claimant is unable to perform the essential duties of her position, with or

without an accommodation, she is not entitled to the protections of the ADA. A job

function may be considered essential because the very reason the position exists is

to perform that function. 29 C.F.R. § 1630.2(n)(2)(I). Physical attendance at work


1
 The Plaintiff failed to attached the exhibits to OH’s position statement provided to the Equal Opportunity
Employment Commission (the “EEOC”), even though she included the position statement as an attachment to her
Complaint. For the ease of the Court, OH attaches those exhibits hereto as Appendix A.


                                                      5
            Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 6 of 9




was an essential function of a Plaintiff’s job at OH.

         In Vincent v. Wells Fargo Guard Services, Inc. of Florida, the plaintiff

security guard also suffered from sickle cell disease that was “unpredictable” and,

just like Plaintiff, rendered him incapacitated. 3 F. Supp. 2d 1405, 1416 (S.D. Fla.

1998).2 The defendant employer argued that the plaintiff’s condition prohibited him

from performing the essential functions of his position. Id. at 1417. Even though

there was no evidence that the plaintiff’s condition prevented him from stopping a

security threat, the unpredictability of sickle cell crises “cannot preclude the

possibility that the unexpected will occur.” Id. at 1418. The Vincent plaintiff made

additional claims, not at issue in this Motion, but was determined not to be qualified

for ADA protection, because he couldn’t perform the essential functions of his job.

Id. At 1416.

         Plaintiff’s position required her to be physically present and active at OH,

whether it be checking out customers, moving inventory boxes, cleaning, or any

other essential functions of her job. Plaintiff’s crises caused her “excruciating” pain

that prevented her from moving at all; she could not perform the essential functions

of her job even with the accommodations offered by OH. Furthermore, at no point

in time did Plaintiff identify or request an accommodation that would have allowed




2
  The parties in Vincent apparently conceded that sickle cell disease constituted a disability. OH does not concede
that sickle cell disease is a disability covered under the ADA.

                                                          6
        Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 7 of 9




her to perform the essential functions of her job at OH. Plaintiff missed work over

twenty (20) times in the span of six months. Plaintiff could not perform the essential

functions of her job and cannot establish a prima facie case of disability

discrimination because she is not a “qualified individual” within the meaning of the

ADA. OH terminated Plaintiff’s employment due to her inability to make it to her

shifts, not just because of her health condition, but also her repeated absences for

non-health related reasons, such as car trouble and lack of a babysitter, neither of

which fall under any EEOC-covered claim.

      Additionally, despite not having made any such allegations before the EEOC,

Plaintiff now alleges that she was discriminated against, not because of any

disability, but she “honestly feels as if this discrimination is based on race”. See

Complaint [DE #1] at p. 5. This position was not taken before the EEOC, and her

claim her complaint is due to be dismissed as the Plaintiff has failed to exhaust her

administrative remedies. See Caetio v. Spirit Coach, LLC, 992 F. Supp.2d 1199,

1210 (A.L.N.D. 2014) (stating, [w]hile a plaintiff's complaint need not mirror her

earlier EEOC charge, “allegations of new acts of discrimination that are offered as

the essential basis for judicial review must nonetheless be presented to the

agency.” citing, Basel v. Secretary of Defense, 507 Fed.Appx. 873, 876 (11th Cir.

2013)(additional internal citations omitted).    Here the Plaintiff made no such

allegation of racial discrimination in her EEOC charge, and her action is due to be


                                          7
        Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 8 of 9




dismissed.

      For the foregoing reasons, OH respectfully requests that this Court dismiss

the Plaintiff’s complaint against OH.

      Respectfully Submitted,

                                        /s/ Lindan Hill
                                        LINDAN HILL (ASB-1924-N77H)


OF COUNSEL:
GORDON, DANA & GILMORE, LLC
600 University Park Place, Suite 100
Birmingham, Alabama 35209
Telephone: (205) 874-7950
Facsimile: (205) 874-7960
lhill@gattorney.com
jgilmore@gattorney.com




                                          8
        Case 2:19-cv-00794-MHH Document 6 Filed 07/09/19 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of this has been served upon the following by
United States mail, first class postage prepaid and properly addressed, by facsimile
or by Electronic Filing, on this the 9th day of July, 2019.

Nicoria R. Spencer
3520 7th Ave. N., Unit 194
Bessemer, AL 35020


                                      /s/ Lindan Hill
                                      OF COUNSEL




                                         9
